Exhibit 10.3

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

2015 RESTRICTED STOCK UNIT GRANT AGREEMENT

 

Employee Name:    Number of Restricted Stock Units Subject to Grant:    Date of
Grant:    Closing Price on Date of Grant:   

 

 

THIS RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”) is made as of the
date in the box above labeled “Date of Grant” by Huntington Bancshares
Incorporated, a Maryland corporation and its subsidiaries (the “Company”), and
is hereby communicated to the employee named in the box above (the “Employee”).
Undefined capitalized terms used in this Agreement shall have the meanings set
forth in the Company’s 2015 Long-Term Incentive Plan as may be amended from time
to time (the “Plan”).

WHEREAS, the Company maintains the Plan.

WHEREAS, pursuant to Article 8 of the Plan, the Committee may grant awards of
Restricted Stock Units to employees, and have such grants settled in shares of
the Company’s common stock (“Shares”).

WHEREAS, the Company desires to compensate the Employee with a grant of
Restricted Stock Units for the Employee’s future services to the Company.

NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Restricted Stock Units under the following terms and
conditions:

 

1. Grant of Restricted Stock Units.

The Company, by authority of the Committee, hereby grants to the Employee an
Award of the number of Restricted Stock Units identified above (the “Grant”) to
be issued in accordance with all of the terms and conditions set forth in this
Agreement and the Plan. The Restricted Stock Units will be a bookkeeping entry
(the “RSU Account”), and each Restricted Stock Unit shall be equivalent to one
Share. All terms and conditions set forth in the Plan are deemed to be
incorporated herein in their entirety.

 

2. Employee RSU Account.

The number of Restricted Stock Units granted pursuant to this Agreement shall be
credited to the Employee’s RSU Account. Each RSU Account shall be maintained on
the books



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

of the Company until full payment of the balance thereof has been made to the
Employee (or the Employee’s beneficiaries if the Employee is deceased). No funds
shall be set aside or earmarked for any RSU Account, which shall be purely a
bookkeeping device.

 

3. Vesting Provisions.

(a) The Employee’s RSUs shall vest only if both (i) the Employee satisfies the
service-based vesting requirements in subsections (b), (c), or (d) below, as
applicable, and (ii) the Committee certifies that the performance-based vesting
requirement in subsection (e) below has been achieved.

(b) Except as provided in this Agreement, the Employee’s Restricted Stock Units
shall vest as follows:

(1) If the Employee is continuously employed by the Company through the third
anniversary of the Date of Grant, 50% of the Employee’s Restricted Stock Units
in the Employee’s Restricted Stock Unit Account will vest on such date.

(2) If the Employee is continuously employed by the Company through the fourth
anniversary of the Date of Grant, the remaining 50% of the Employee’s Restricted
Stock Units in the Employee’s Restricted Stock Unit Account will vest on such
date.

(c) Notwithstanding any provision in Section 3(b) above to the contrary, if, on
or after the date that is six months after the Date of Grant, and before the
fourth anniversary of the Date of Grant, the Employee’s employment or service
with the Company terminates because of a Permitted Termination, the Employee
shall vest in a prorated number of Shares (with any fractional Shares rounded up
to the next whole number) equal to the number of Restricted Stock Units subject
to Grant times one of the following two fractions, as applicable:

(1) If the Employee terminates service on or before the third anniversary of the
Date of Grant, the numerator of the fraction shall be the number, which in no
event shall be greater than 36, of all full and partial months (with partial
months being counted as full months) that passed beginning with the month that
contains the Date of Grant and ending with the month in which the Employee’s
termination occurred. The denominator of the fraction shall be 72.

(2) If the Employee terminates service after the third anniversary of the Date
of Grant but before the fourth anniversary of the Date of Grant, the numerator
of the fraction shall be the number, which in no event shall be greater than 12,
of all full and partial months (with partial months being counted as full
months) that passed beginning with the month that contains the third anniversary
of the Date of Grant and ending with the month in which the Employee’s
termination occurred. The denominator of the fraction shall be 24. The number of
shares in which the Employee vests under this subsection (c)(2) shall vest in
addition to the number of shares previously vested under subsection (b)(1)
above.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

For purposes of this Agreement, a “Permitted Termination” means (i) the
Employee’s employment or service with the Company terminates due to Early
Retirement, Disability, or death or (ii) the Company terminates the Employee
without Cause (as defined in Section 2.5 of the Plan). For purposes of this
Agreement and notwithstanding any provision of the Plan, including Section 2.38
of the Plan, to the contrary, “Early Retirement” means that the Employee has
terminated service with the Company for any reason other than Cause on or after
attainment of age 55 and completion of at least 10 years of service.

(d) Notwithstanding any provision in Section 3(b) or 3(c) above to the contrary,
if, on or after the date that is six months after the Date of Grant, and before
the fourth anniversary of the Date of Grant, the Employee’s employment or
service with the Company terminates for any reason other than Cause after
attainment of age 59  1/2 and 4 years of service (“Normal Retirement”), the
Employee’s service shall be deemed to have terminated on the fourth anniversary
of the Date of Grant so that the Employee’s Restricted Stock Units shall be
deemed to become fully vested on such date.

(e) Notwithstanding any provision in Section 3(b), 3(c), or 3(d) above to the
contrary, if on December 31st before the applicable anniversary of the Date of
Grant described in Section 3(b) above, the Company’s Common Equity Tier 1
Risk-Based Capital Ratio (“CET 1”) is less than the greater of (i) the CET 1
goal set forth in the Company’s Capital Management Policy or (ii) the required
minimum CET 1 established by the Federal Reserve, the Employee’s Restricted
Stock Units that otherwise would have vested upon satisfaction of the applicable
service-based vesting requirements described above shall instead vest on the
date that the Committee certifies that the Company’s CET1 is greater than or
equal to the applicable goal described in (i) or (ii) above (which shall be no
later than March 15th of the year after the year in which such CET 1 goal is
achieved). However, if the Company’s CET 1 remains less than the applicable goal
described in (i) and (ii) above on the December 31st of each of the two
consecutive years after the otherwise applicable vesting date described in
Section 3(b), 3(c), or 3(d) (as applicable) above, the Employee shall not vest
in that 1/2 share of the Restricted Stock Units and shall instead forfeit such
Restricted Stock Units.

 

4. Forfeiture Provisions.

(a) To the extent the Employee fails to satisfy the vesting conditions of
Section 3 of this Agreement, the Employee’s RSUs shall be forfeited.

(b) Notwithstanding any provision of this Agreement to the contrary, the
Committee may cause the Employee to forfeit all unvested RSUs and require
repayment of any amount previously paid under this Agreement in accordance with
the terms of the Huntington



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

Bancshares Incorporated Recoupment/Clawback Policy (“the Policy”), any other
applicable policy of the Company, and any other applicable laws and regulations.
The Policy is available on the Risk Management and Corporate Policy home page of
the Huntington intranet.

(c) Notwithstanding anything herein to the contrary, in the event that the
Employee’s employment is terminated for Cause, the Employee shall forfeit any
RSUs that were not previously vested before the date of termination.

(d) This RSU grant is subject to acceptance of all the terms, conditions and
limitations of the Plan. The Plan may be amended from time to time, including
but not limited to provisions on tax withholding and forfeiture. This RSU grant
is subject to such rules and regulations that the Committee may adopt for
administration of the Plan, and to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. By executing this Agreement, the Employee
acknowledges that the joint service and performance-based vesting requirements
under this Agreement are consistent with the vesting requirements for RSUs
granted under the prior year’s agreements with a date of grant of May 1, 2014.

 

5. Change in Control.

Notwithstanding any provision to the contrary, upon the occurrence of a Change
in Control, the Employee shall become immediately vested in 100% of the
Restricted Stock Units in the Employee’s RSU Account if:

(a) within 12 months after a Change in Control occurs, the Employee’s service
has been terminated by the Company (provided that such termination is for a
reason other than for Cause); or

(b) the Company previously terminated the Employee’s service without Cause
(i) during the year before the Change in Control was consummated but (ii) after
a third party or the Company had taken steps reasonably calculated to effect a
Change in Control. In addition to items (i)-(ii) above, the Employee also must
reasonably demonstrate that such termination of service was in connection with
or in anticipation of the Change in Control.

 

6. Issuance of Stock.

The Company, or its transfer agent, will convert the Restricted Stock Units in
the Employee’s RSU Account into Shares and deliver the total number of Shares
due to the Employee within 60 days after the date the Restricted Stock Units
vest or as soon as administratively possible after such date, except as
otherwise provided in Section 13 below. However, notwithstanding any provision
to the contrary, if, in the reasonable determination of the Company, an Employee
is a “specified employee” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, and the guidance promulgated thereunder (“Code



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

Section 409A”), then, if necessary to avoid the imposition on the Employee of
excise tax and interest under Code Section 409A, the Company shall not deliver
the Shares otherwise payable upon the Employee’s termination and separation of
service until the date that is 30 days after 6 months following the Employee’s
termination and separation of service from the Company. The delivery of the
Shares shall be subject to payment of the applicable withholding tax liability
as set forth in Section 8. If the Employee dies before the Company has
distributed any portion of the vested Restricted Stock Units, the Company will
transfer any Shares payable with respect to the vested Restricted Stock Units in
accordance with the Employee’s written beneficiary designation or to the
Employee’s estate if no written beneficiary designation is provided. If the
Employee did not have a will, any Shares payable with respect to the vested
Restricted Stock Units will be distributed in accordance with the laws of
descent and distribution.

 

7. Election to Defer Receipt of Shares.

If the Employee is eligible to participate in the Huntington Bancshares
Incorporated Executive Deferred Compensation Plan, or any successor thereto (the
“Deferred Compensation Plan”), the Employee may defer the receipt of Shares
relating to the RSUs beyond the date the Shares otherwise would be payable under
this Agreement and under the rules and procedures established by the Company
under the Deferred Compensation Plan. The Employee’s election to defer receipt
of such Shares shall be made on a form provided by the Company, which shall
specify the amount of Shares to be deferred and the distribution date for such
Shares. The Employee may elect to defer receipt of such Shares until the earlier
of: (i) the date of the Employee’s Separation from Service, (ii) the date of the
Employee’s retirement (as defined under the Deferred Compensation Plan), or
(iii) the Employee’s specified date of payment. Elections to defer will become
irrevocable in accordance with the terms of the Deferred Compensation Plan and
with Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, Shares will not be issued and the Employee shall have no voting
rights of a stockholder in the Company to the extent that the Employee has
elected to defer the issuance and receipt of such Shares; provided, however,
that the Employee shall continue to receive dividend equivalent credits during
the period of deferral credited to the RSU Account at such times as provided in
this Agreement.

 

8. Withholding Taxes.

The Company shall have the power and the right to deduct or withhold, or require
the Employee to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement. Tax and any other necessary withholding obligations shall be
satisfied in a manner consistent with Article 19 of the Plan.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

9. Non-transferability of Grant.

During any Period(s) of Restriction, the Employee shall have no right to
transfer, sell, pledge, assign, or hypothecate, other than by will or the laws
of descent and distribution, any rights with respect to the Employee’s Award of
RSUs. No RSU shall be subject to execution, attachment, or similar process.

 

10. Employee’s Rights Unsecured.

The right of the Employee or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Employee nor his or her beneficiary shall have any rights in or
against any amounts credited to the Employee’s RSU Account or any other specific
assets of the Company. All amounts credited to the Employee’s RSU Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes, as it may deem appropriate.

 

11. No Voting Rights as Stockholder.

Until the Restricted Stock Units have vested and Shares have been issued,
Employee shall not have any voting rights as a stockholder of the Company with
respect to the Restricted Stock Units.

 

12. Dividends.

To the extent that cash dividends are paid on Shares after the Date of Grant and
before the date the Employee receives the Shares subject to this Grant, the
Employee’s RSU Account will be credited with an additional number of Restricted
Stock Units to reflect reinvested dividend equivalents with respect to the
period of time between the Date of Grant and the delivery of Shares under this
Agreement. Such dividend equivalent credits will be equal in value (based on the
reported dividend rate on the date dividends were paid) to the amount of
dividends paid on the Shares represented by the Restricted Stock Units in the
Employee’s RSU Account. The Employee’s RSU account will be credited with whole
and fractional RSUs equal to the dollar amount of the reinvested dividend
equivalents based on the Fair Market Value on the dividend payment dates. The
Employee shall vest in the additional Restricted Stock Units in accordance with
Section 3 of the Agreement in the same manner that the Employee vests in the
original grant of Restricted Stock Units held in the RSU Account. These
additional Restricted Stock Units will be distributed in whole Shares in
accordance with Section 6 of this Agreement, with the value of any remaining
fractional Shares distributed in cash.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

13. Capital Adjustment Provisions.

In the event of a stock split, stock dividend, spin off, merger, or other event
described in Section 4.3 of the Plan, the number of Restricted Stock Units in
the Employee’s RSU Account shall be adjusted in accordance with the provisions
of Section 4.3 of the Plan.

 

14. Securities Law Compliance.

The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Shares under the Securities Act of 1933 or to effect any state
registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the NASDAQ
Global Select or any other exchange upon which the Company’s common stock is
traded. If the Company delays the delivery of the Shares in order to ensure
compliance with any state or federal securities or other laws, the Company shall
deliver the Shares at the earliest date at which the Company reasonably believes
that such delivery will not cause such violation, or at such other date that may
be permitted under Code Section 409A.

 

15. Plan Governs.

The Grant is subject to acceptance of all the terms, conditions and limitations
of the Plan, including Article 20 with respect to forfeitures. The Plan may be
amended from time to time, including but not limited to provisions on tax
withholding and forfeiture. This Grant is subject to such rules and regulations
that the Committee may adopt for administration of the Plan, and to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. In
the event of a conflict between one or more provisions of this Agreement and one
or more provisions of the Plan, the provisions of the Plan shall govern. A copy
of the Plan is available upon request by contacting the Human Resources
Department at the Company’s executive offices.

 

16. No Right to Continued Employment.

The Employee understands and agrees that this Agreement does not impact in any
way the right of the Company to terminate or change the terms of the employment
of Employee at any time for any reason whatsoever, with or without Cause, nor
confer upon any right to continue in the employ of the Company.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

17. Addresses for Notices.

Any notice to be given to the Company under the terms of this Agreement shall be
addressed to the Company, in care of the Compensation Director, at Huntington
Bancshares Incorporated, Huntington Center, HC0318, 41 S. High Street, Columbus,
Ohio 43287, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee shall be addressed to the
Employee at the address maintained on the books and records of the Company.

 

18. Captions.

Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Notice.

 

19. Notice Severable.

In the event that any provision in this Agreement shall be held invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement.

 

20. Expenses.

Costs of administration of the terms and conditions of this Agreement will be
paid by the Company.

 

21. Governing Law / Compliance with Applicable Law.

Except to the extent preempted by federal law, this Agreement shall be construed
and enforced in accordance with the laws of the State of Ohio, without giving
effect to the choice of law principles thereof.

 

22. Entire Notice; Amendment; Code Section 409A Provisions.

This Agreement and the Plan contain the terms and conditions with respect to the
subject matter hereof and supersede any previous agreements, written or oral,
relating to the subject matter hereof. This Agreement shall be interpreted in
accordance with Code Section 409A. This Agreement shall be deemed to be modified
to the maximum extent necessary to be in compliance with Code Section 409A’s
rules. If the Employee is unexpectedly required to include in the Employee’s
current year’s income any amount of compensation relating to the Restricted
Stock Units because of a failure to meet the requirements of Code Section 409A,
then to the extent permitted by Code Section 409A, the Employee may receive a
distribution of Shares or cash in an amount not to exceed the amount required to
be included in income as a result of the failure to comply with Code
Section 409A.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

RESTRICTIVE COVENANTS

After review of this agreement, the Employee will be required to accept the
terms and conditions of the grant. If this agreement is not accepted within 45
days of the distribution of this document, then the grant will be subject to
forfeiture.

Non-Solicitation Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and for a period of one year
after such employment ceases, either voluntarily or involuntary for any reason,
he or she will not, either directly or indirectly:

 

  1. Solicit, encourage, or induce any person employed by the Company, or
attempt to solicit, encourage or induce any person employed by the Company, to
terminate his or her employment with the Company or to seek or accept employment
with any other person or entity; or

 

  2. Contact or attempt to contact any customer or prospective customer of the
Company for whom the Employee performed any services or had any direct or
indirect business contact for the purposes of identifying his or her new
association or his or her change of employment or current affiliation; or

 

  3. Contact any customer of the Company for whom the Employee performed any
services or had any direct or indirect business contact for the purpose of
soliciting, influencing, enticing, attempting to divert, or inducing any such
customers to obtain any product or service offered by the Company from any
person or entity other than the Company; or

 

  4. Contact any customer or prospective customer of the Company whose identity
or other customer specific information the Employee obtained or gained access to
as an employee of Company for the purpose of soliciting, influencing, enticing,
attempting to divert, or inducing any such customers or prospective customers to
obtain any product or service provided by the Company from any person or entity
other than the Company; or

 

  5. Accept or provide assistance in the accepting of business from any
customers or any prospective customers of the Company for whom the Employee
performed any services or had any direct or indirect business contact, or whose
identity or other customer specific information the Employee obtained or gained
access to as an employee of the Company.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
the Employee separates employment within one year following a Change in Control
that is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then the Employee’s obligations will cease as
of the date of his or her employment termination.

Confidentiality Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that during his or her employment with Huntington and after such employment
ceases, either voluntarily or involuntary for any reason, he or she will not,
either directly or indirectly use proprietary information to solicit, influence,
entice, attempt to divert, or induce any customer or prospective customer of the
Company to terminate or reduce any business relationship with the Company or to
obtain any product or service provided by the Company from any person or entity
other than the Company. Proprietary information includes customer or prospective
customer information, including names, addresses, telephone numbers, email
addresses or other identifying or contact information, account or transactional
information, and other personal, business or financial information, and also
includes information concerning the Company’s business plans and methods, market
strategies, products and services, technology and computer systems, business
techniques and processes, policies, procedures and training materials.

Non-Competition Provision

By accepting this Agreement and the grant listed herein, the Employee agrees
that if the Employee’s service terminates because of Normal Retirement, the
Restricted Stock Units that continue to be vest under this Agreement will become
vested only if: (1) the date of the Employee’s termination after obtaining
Normal Retirement is at least 6 months after the Date of Grant; and (2) for a
period of one (1) year after the date of the Employee’s termination after
obtaining Normal Retirement, he or she will not accept employment with or
perform any competing services (to include, recruiting, financial modeling,
vendor relationship management, and/or providing services that draw upon his
knowledge of Huntington proprietary information) for any bank or bank affiliated
broker dealer that has any material operations in any of Huntington’s six
(6) footprint states (Ohio, Indiana, Kentucky, Michigan, Pennsylvania, and West
Virginia). “Material operations” means that it has more than 5% market share in
any of Huntington’s footprint states. “Bank affiliated” means owned by a bank or
a bank holding company. The Employee agrees and acknowledges that for purposes
of this Paragraph, “employment” and/or “perform any competing services” shall
mean that the Employee is engaged as an agent, employee, director, owner,
partner or consultant by any bank or bank affiliated broker dealer. If, and to
the extent that, the Employee violates the terms of this non-competition
provision, the continued vesting of the Employee’s Restricted Stock Units shall
immediately cease, and the Employee shall forfeit any unvested Restricted Stock
Units.



--------------------------------------------------------------------------------

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

Notwithstanding the foregoing restrictive covenants of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.

The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s grant is forfeited as provided herein.

This Agreement along with the 2015 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.

I also acknowledge that I am required to hold 50% of the shares released to me
net of applicable taxes until Early or Normal Retirement, or other departure
from the Company.

I hereby accept the terms of this Agreement electronically through Fidelity.

 

                                                     

Chairman, President, and Chief Executive Officer

   Date

[Electronic Signature]

[Acceptance Date]